OFFICX OF 7’HE ATTORNEY       GENERAL   OF TEXAS
                             AUSTiN




Eonorable J . Ii.Udd, Jr.
County Attorney,,l&berg koaty
Klngsville,Texas




         :

of this de-sent     on




                                  e                atepa SLTB

                          iuitorneyof Klsbarg County,
                         u alnoa 1935, have been casleoted




     kp~inducted into the seroice? It ia not my intsn-
     tlona to raaate tb offioe hut to mal11tai0the saoxe
     ead appoint au Arelatent CotintpAttorney. It la
     al84 rqintentions to file for m-election at tho
     future 005lng ,prlma~iPs.
             "I d&u 8 salary of #Lts.oo peermnth, pIas
     raoa whi#h,aso corned. Would I be autWorlzed to hire
     an Assietant County Attorney and retain ay se?lsryto
     $125.00 par tnonthand pen&E’ him to recelre ‘anddraw
Bonorubla J. E. Xi;ld,Jr., p.+a 2




      tho fees of office and request the Commlaaloaers
      Chid to allow him a'saleXy f'ros$1.00 to $138.00
      per month etlmay he a&reed upon by the Commiesioaers
      Court and SLySelf,aa Ocuaty attorney.
            *I will probably ha90 to rs$@rt on or about
      May 1st and we ha?0 e n&ulsr eesr1o.aOS aoert aeet-
      ing on lOti day of April and it would bo eppreairted
      ii year offloe aoald fatilah se wlth~inf~a&ion re-
       quested prior   to t&at   t&w.*


              Ia ilpbloa Xo. 0-S448, a oopy or whloh 1s sno’looed
for y&.ru convenlencs, thh departsuit held that the offiae of
oounty attorney did not aatoaatloolly be@me vacant aporkthe
induation of the inwiabaat~into th4 Azay. It wes tartherheld,
that the ooun'tyattorney was eatltl+d .$ohir eelaoy or eompenea-      .
tian during the tom of hli qifioe  or aatil    a raoanoy Is @@tab-
llehed; Thor dopertaeat baa follo?ed'ttie   itoil     la aaid opia-
ion   Ia atiroar   other   opinion&




           Axtiolee 331 and 3908, Vernon's AxuIotatodCivil
Statutcf8,provide t&t OoUUty attorneys, b oousent bf the com-
~nia8loners~ooart ahall hare powerto appofat oae or more as-
si8texat8,but it ir spaoffioally preridrd in &tlole SO08 that
the 00mmls8lonsr~~OOW~ 6hel.lnob attempt to $nfluenoe the ag-
polntnbit of any potsea an an w0lstant.

           This depaartnaat held in Opinion 100.04599, a copy
of whiah ia enclosed, thatr

             "(1) Whare the county attoaney ha* taken some
       action SE ths oam for the 98atO in the justice court
       he would be entitled to the $5.00 fee QISa plea of
       guilty in the jastfca aourf regardless of whether he
       was preau~ntin the justice: court at the tit* the plaa
       was entered. For example if your eortnfyattorney
       filed a eomglaint ia ~justfce court before he left to
       Join the Army he would be entitled to the 33.,00fee
       it the defendant subsequently pleed guilty.
                                                                              \.
.   ,.                                                                        .           IC
    LIonQorabLe
             J. X. Kidd, Jr., p@z? 3
                                                         I




                     -(ai)   It   the couoty attorney    h4r oot taken any
             a&ion in mch a wide asd is not preseat aiidready
             to reppwent the State at a rsgul~srtera of justice
             txurt aad a defendant plesda guilty at suoh mgular
             term, the couaty attorney rould riotbe entitled to
             the tee. fforuould t&c county be entitled to the
             re8. If ne rm iv due the ootmty attornsf It should
             not be e&gqd against the’dehndant.
                   ‘(3) fr the defendant pl.eadguilty ia jastics
              00-t   at any timother than the regular term of such
             doart the aouaty attorney would be entitled fo a $5.00
             fee even thoagh be naa not present and had taken no
             aotion 14 the easer.*




                    *+ + l fib a a o a a t or salaTiea paid to as-
               r%at.aatnand depatbs ahall also .lm clearly ahora               ...* ~,.
               by ruohotricer, gl~irq$the nam, positionand tha
               aiaonnt psld eaoh; aad la ao event shall any offi-
               oep show any greater amount than aotuallr gsld
               any such esalstant OT dspity.  The amaucltof such
               bxpensm, together with ths aoroust of aabrieo
               paid to aasiotmtsr,       deputies,    an8 ClsFka, ahall
.



                    In flew at the fore@lng, you am raepeattullyad-
         vised that it is our Qpiltb3 that the offioe Or county attorney
         doe8 not be&me rsoant ~3012yaw indUGtiOn    into the Axa6d ;ierv-
         lcea and that you are entitled to your oompensatfoaduring your
         ttPiPOr Office, OT W&ii 61VECWUjr ia eUtabliSh&.

                     It la OU;Ffurther      oplaion     that yea are authariz~d to
                                                                ‘.
                                                                     1’7
Eoaorsble J. ii. Ridd,   Zr.,   gsga 4                               ,     l




appoid an asalatan , under the provialons of .~tlolea 351
and 3908, v6rnan’s innotstsdCivil Statotes, provided, of
COWB6,  the ~.SWlhS .daero*court or said colintganthoritw
suoh apgointaorat. !hc salary of sach aaeistest,when ap-
pofnted, rata&t
              be,9s A out of fees earnsd by the couat$ at-
t+lXiSY. ma aoaal IU~O&~T~*   OoPrt O$ said eGunEy has RQau-
tbority UhRtrovYsr  LO pay the salary of the aasiatant  out
0r 00my rtuid8. s ;ated mother wayi the salary oi the ao-
l?ta ltslua btep a iL by the eoimty attorney out or ices
earned b y#o a ohr fi
                    mrr

                                         ‘IlouTs very   truly